Citation Nr: 1619761	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for the service connected disability of right fifth toe arthroplasty with scar.  

2.  Entitlement to an initial compensable rating for the service connected disability of left fifth toe arthroplasty with scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to October 1994.  

These claims come to the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This claim was before the Board in December 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).


FINDINGS OF FACT

1.  The Veteran's right fifth toe arthroplasty with scar has not been shown to be manifested by moderate severity, functional loss, or limitation of motion of the foot.  

2.  The Veteran's left fifth toe arthroplasty with scar has not been shown to be manifested by moderate severity, functional loss, or limitation of motion of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's right fifth toe arthroplasty with scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015). 

2.  The criteria for a compensable evaluation for the Veteran's left fifth toe arthroplasty with scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran has asserted entitlement to an initial compensable rating for her bilateral fifth toe disability.  Specifically, she states that she has calluses that grow on her fifth toes that are hard and thick, and press against her shoes causing her a substantial amount of pain.  After a reviewing the evidence of record, the Board finds that the Veteran is not entitled to a 10 percent rating for her bilateral fifth toe disability due to her mild symptoms.  

The Veteran was granted service connection for bilateral fifth toe status post-operative arthroplasty in a February 2010 rating decision.  The Veteran was awarded a non-compensable rating due to her mild symptoms.  The Veteran appealed that decision, stating that her disability caused her so much pain she should be entitled to a compensable rating.  

The Veteran's bilateral disability has been rated under Diagnostic Code 5284, Foot Injuries.  Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).  

Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation.  

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  

The Veteran was most recently examined at the VA in February 2015.  The examiner noted her complaints of pain on the callus of each fifth toe, which is relieved by shaving the callus down.  The Veteran did not report flare-ups that impact the function of the foot.  The Veteran was not diagnosed with any other foot disability to include flat foot, hammer toe, hallux valgus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that the severity of the Veteran's disability is mild bilaterally.  Her disability did not chronically compromise weight bearing, but did require orthotics.  The examiner did note that she did have callus formation over her post-surgical scars bilaterally.  Pain was not noted on physical examination, but the examiner noted that she had complaints of pain when the calluses are enlarged.  There was also no functional loss noted bilaterally attributable to her disability.  Limitation of motion was not noted, nor was any functional loss noted bilaterally.  Lastly, the examiner noted that the Veteran is employed full time in a field requiring weight bearing with no reported limitations.  

In August 2011, the Veteran underwent a VA examination of her foot disabilities.  The examiner noted that the Veteran took a prescription daily to manage her pain.  Upon examination there were no symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The examiner noted that the Veteran had pain bilateral on the lateral side of the small toe.  No flare-ups were noted on this examination; however, it was noted that the Veteran complained of not being able to stand for more than a few minutes and limited to 1/4 mile walking.  The Veteran was using orthotics at the examination.  Upon further examination, there was no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence of abnormal weight bearing.  She did not have any other diagnoses of foot disabilities at this examination.  

The Veteran had a VA examination in December 2009.  At this time she was diagnosed with status post arthroplasties of bilateral fifth toes with scars.  Prior to this examination she had been prescribed orthotics.  The symptoms of her disability bilaterally were pain, heat, fatigability, and lack of endurance.  There was objective evidence or a grimace with palpation over the fifth digit bilaterally.  The Veteran was unable to walk for more than a few yards, or stand for more than a few minutes due to her bilateral disability.  Upon further examination there was no evidence of the following bilaterally, painful motion, painful swelling, instability, weakness or abnormal weight bearing or any foot disability.  There were very hard callous over the nailbed and lateral aspect of the fifth toe bilaterally.  

A review of the Veteran's private treatment notes from Dr. M.C. for the period from December 2009 to August 2012, were consistent with her VA examinations.  In April 2009 it was noted that she had thick nails on the fifth left toe and bilateral calluses.  In June 2009 she complained of the fifth toes hurting bilaterally.  

After reviewing the Veteran's VA examinations, VA treatment notes, and her private treatment notes, the Board finds that the Veteran is not entitled to a compensable rating for her bilateral fifth toe disability.  The evidence of record does not suggest that her disability has been rated as moderate.  Instead, the medical evidence suggests that her current severity of her disability is mild.  The Board has taken into consideration her lay statements in support of her claim from July 2009 and March 2010 of pain bilaterally and calluses having to be shaved to diminish the pain.  

The Veteran's statements as to the existence of her bilateral foot pain are competent and credible.  As such, the Board very carefully considered the provisions functional loss under DeLuca.  See e.g., Veteran's March 2013 statement and February 2015 VA examination report (noting Veteran's complaints of pain while walking, standing and at rest).  However, in this instance, application of 38 C.F.R. §§ 4.10, 4.59 or DeLuca is not warranted since the medical evidence of record has not reported any functional loss or limitation of motion due to pain of the foot due her bilateral disability.  

Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under DeLuca in this case would have absurd results.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  First, as noted above neither the VA examiners nor the Veteran's private podiatrist noted any functional loss.  Furthermore, a 10 percent rating would be the same rating provided if the Veteran had moderate severity, or hammer toes on every toe, or a resection of the metatarsal head, or amputation of three or four toes.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5173, 5280, and 5282.  In fact, a 10 percent rating would be greater than the rating assigned if the toe was amputated without metatarsal involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5172 (indicating amputation without metatarsal involvement of any toe other than the great toe is noncompensable); see also Sowers v. McDonald, 27 Vet. App. 472, 482 (2016)(noting that if the Court read "the joint" broadly, as suggested, an individual with only slight pain and occasional stiffness, would be rated on par with an individual whose finger was amputated.  He would also receive a rating for pain in a joint under a DC intended to compensate the absence of that joint.  In addition to the absurd result on the specific facts of this case, by reading the intent in §4.59 as broadly as [the Veteran] suggests - that his painful motion entitles him to a compensable rating regardless of his assigned DC - this Court would essentially create a freestanding painful motion disability that is always entitled to a 10% disability rating).  To assign such a rating when the Veteran retains significant motion of the foot and had no objective findings indicative of the subjective pain manifesting in any form of functional loss would be illogical.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).

The severity of the Veteran's fifth toe bilateral disability has been shown to be mild on her VA examinations.  Further, as noted above, pain, in and of itself, which does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Therefore, the Board finds that a compensable schedular evaluation is not warranted for the Veteran's right and left fifth toe arthroplasty with scar at any point during the relevant time period.  38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additional Considerations 

The Board has also evaluated whether the Veteran's claims for higher initial evaluations for right and left fifth toe arthroplasty with scar should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left fifth toe arthroplasty with the established criteria found in 38 C.F.R. § 4.71a , Diagnostic Code 5284, reflects that the diagnostic criteria reasonably describes the Veteran's right and left fifth toe arthroplasty disability level and symptomatology.  The diagnostic criteria convey that compensable evaluations will be assigned for a foot disorder which is manifested by various levels of moderate severity.  The Veteran's disability picture has been shown to encompass limited symptoms, to include pain, and mild severity. 

Evaluations for foot injuries are assigned based upon the severity of the injury.  A comparison between the level of severity and symptomatology of the Veteran's right and left fifth toe arthroplasty with scar and the established criteria found in 38 C.F.R. § 4.71a , Diagnostic Code 5284 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's right and left fifth toe arthroplasty with scar have been shown to be essentially mild in severity and therefore fall clearly within the criteria for a noncompensable evaluation.  

Therefore, the Board determines that referral of the Veteran's claims for higher initial evaluations for right and left fifth toe arthroplasty with scar for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 




Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in February 2008 and January 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in December 2014 for additional development, specifically obtaining a new VA medical examination and readjudicating the claim.  The Veteran was provided VA examinations in February 2015, August 2011, and October 2009 which are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.










ORDER

An initial compensable evaluation for the Veterans right fifth toe arthroplasty with scar is denied. 

An initial compensable evaluation for the Veterans left fifth toe arthroplasty with scar is denied. 



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


